DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (drawn to either an “assembly and/or processing machine”, or a “machine”, depending on the claim), claims 1-8 and 12-19, in the reply filed on March 4, 2022 is acknowledged.
Claims 9-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 4, 2022.
Response to Amendment
The preliminary amendment filed February 5, 2018 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the express incorporation by reference of PCT/DE2016/200359 and of German patent application DE 102015215625.7. 
Applicant is required to cancel the new matter in the reply to this Office Action.
In particular, note that the preliminary amendment to the specification was filed February 5, 2018, and that since the present application is merely a stage of the PCT (i.e., the national stage of the PCT), the filing date of the present application is the filling date of the PCT application, which is August 4, 2016, which is prior to the amendment of February 5, 2018.  See, for example, MPEP section 1893.03(b), which states:


To add an express incorporation by reference statement after the original filing date constitutes new matter.
See MPEP section 608.01 (p), which teaches the following:
As a safeguard against the omission of a portion of a prior application for which priority is claimed under 35 U.S.C. 119(a)-(d) or (f), or for which benefit is claimed under 35 U.S.C. 119(e) or 120, applicant may include a statement at the time of filing of the later application incorporating by reference the prior application.  See MPEP § 201.06(c) and § 211 et seq. where domestic benefit is claimed.  See MPEP §§ 213-216 where foreign priority is claimed.  See MPEP §217 regarding 37 CFR 1.57(b).  The inclusion of such an incorporation by reference statement in the later-filed application will permit applicant to include subject matter from the prior application into the later-filed application without the subject matter being considered as new matter.  For the incorporation by reference to be effective as a proper safeguard, the incorporation by reference statement must be filed at the time of filing of the later-filed application.  An incorporation by reference statement added after an application’s filing date is not effective because no new matter can be added to an application after its filing date (see 35 U.S.C. 132(a).

Information Disclosure Statement
In the Information Disclosure Statement (IDS) filed 2/5/2018, the citation of U.S. Patent Application Publication No. 2004/0012891 has been lined through, noting that the citation information (provided on the IDS) re the listed publication date and name of patentee or applicant of cited document do not match that of U.S. Patent Application Publication No. 2004/0012891.  In particular, the IDS filed 2/5/2018 indicates that the publication date of U.S. Patent Application Publication No. 2004/0012891 was July 8, 2004, and that the patentee or applicant re U.S. ‘891 is Garin et al.  However, it is noted that U.S. Patent Application Publication No. 2004/0012891 was actually published on January 22, 2004, and the inventors were Maso Habe, Matoji Amakura, Eiji Nakano, and Kouichi Tazaki.  That being said, it is noted 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
the processing machine that is “designed to perform deformation, cutting, joining, coating, or material alteration on the at least one component”, as set forth in claim 4;
the “grinding machine” of claim 5;
the “honing machine” of claim 5;
the “milling machine” of claim 5;
the “turning machine” of claim 5;
the “lapping machine” of claim 5;
the “drilling machine” of claim 5;
the “punching unit” of claim 5;
the “press unit” of claim 5;
the “heat treatment unit” of claim 5;
the “cleaning unit” of claim 5;
the “drying unit” of claim 5;
the “demagnetization unit” of claim 5;
claim 5;
the “automatic feed unit” of claim 5 (to the extent that such automatic feed unit is intended to be additional to/different from the previously-claimed transport device 3);
the “automatic packing unit” of claim 5;
the “processing machine” that includes one or more of the various (and not-shown) units recited in claim 5;
the machine that is “designed to perform deformation, cutting, joining, coating, or material alteration on the component”, as set forth in claim 15;
the “grinding machine” of claim 16;
the “honing machine” of claim 16;
the “milling machine” of claim 16;
the “turning machine” of claim 16;
the “lapping machine” of claim 16;
the “drilling machine” of claim 16;
the “punching unit” of claim 16;
the “press unit” of claim 16;
the “heat treatment unit” of claim 16;
the “cleaning unit” of claim 16;
the “drying unit” of claim 16;
the “demagnetization unit” of claim 16;
the “automatic measurement and regulation unit” of claim 16;
claim 16 (to the extent that such automatic feed unit is intended to be additional to/different from the previously-claimed transport device 3);
the “automatic packing unit” of claim 16; and
the “machine” that includes one or more of the various (and not-shown) units recited in claim 16.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Comment on Claim Language
It is noted that claim 1 does not require both an “assembly” and a “processing machine” (nor, both an “assembly machine” and a “processing machine”), given the language “and/or” in claims 4 and 5 refer back to “the processing machine”. 
For example, claim 4 (drawn to “[T]he assembly and/or processing machine as claimed in claim 1”) depends from claim 1 and recites “wherein the processing machine is designed to perform deformation, cutting, joining, coating, or material alteration on the at least one component””.  That being said, it is noted that claim 4 is thus merely a shorthand way of writing claim 1 in a form in which the second option/alternative is more specific, i.e., a shorthand way of writing:
An assembly, and/or a processing machine, wherein the processing machine is designed to perform cutting joining, coating, or material alteration on at least one component, the processing machine and/or the assembly comprising: 
- a working chamber for the assembly and/or processing of at least one component, 
- at least one transport device for transporting the at least one component into the working chamber, 
- a protective housing which is at least partially movable and which temporarily shields the working chamber during the assembly and/or processing of the at least one component in the working chamber, wherein the protective housing includes at least one viewing window which, when the protective housing is closed, allows observation of the assembly and/or processing of the at least one component in the working chamber, and 
- at least one operating and display unit, 
wherein the at least one operating and display unit is arranged on a movable part of the protective housing and is movable together therewith.

That being said, it is noted that in the event that the first option (re the assembly) is met re claim 1, then claim 4 is merely optional, i.e., in the event that a prior art reference is found having the “assembly”, then claim 4 is also met because claim 4 only requires one of the first and second options, and such a piece of art meets the first option.  Note that claim 4 does not set forth the “assembly and/or processing machine according to claim 1, wherein the assembly and/or processing machine comprises the processing machine, wherein the processing machine is  
A similar situation/discussion, mutatis mutandis, is applicable regarding any of the dependent claims (such as, for example, claim 5) that provide a more specific alternative regarding the first and second options/alternatives from claim 1, line 1, (without specifically reciting that a particular option is required), such that as long as one of the two options of claim 1 is met by the reference, the reference meets the claim.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“punching unit” in each of claims 5 and 16;
“cleaning unit” in each of claims 5 and 16;
“drying unit” in each of claims 5 and 16;
“demagnetization unit” in each of claims 5 and 16;
“heat treatment unit” in each of claims 5 and 16;
“automatic measurement and regulation unit” in each of claims 5 and 16;
“automatic feed unit” in each of claims 5 and 16;
“automatic packing unit” in each of claims 5 and 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 
It is noted that the term “operating and display unit” in the claims is not being considered to invoke 35 USC 112(f), given that the term “display” is a noun and structural.  Similarly, it is noted that the term “transport device” in the claims is not being considered to invoke 35 USC 112(f), given that the term “transport” is a noun and structural.
Claim Objections
Claim 12 is objected to because of the following informalities:
in claim 12, the last two lines, the claim recites “at least one operating and display unit arranged on a movable part of the protective housing and is movable together therewith”.  However, grammatically, it appears that either “is” should be deleted, or else a further –is—should be inserted between “display unit” and “arranged”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 12-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
claims 1-8, the claim is directed to an “assembly and/or processing machine”.  However, it is unclear as set forth in each of these claims whether “machine” is intended to go with both “assembly” and “processing”, or whether “machine” is only intended to go with “processing”, such that it is unclear whether the claim intends to be directed to –an assembly machine and/or a processing machine--, or whether the claim intends to be directed to –a processing machine and/or an assembly--. 
In claim 1, line 3, the claim recites “the assembly and/or processing”.  However, firstly, it is unclear whether “the assembly” in this limitation intends to reference an operation, or whether “the assembly” in this limitation intends to refer back to “the assembly” of claim 1¸ line 1, in the event that “[A]n assembly and/or processing machine” in claim 1, line 1, is intended to mean –a processing machine and/or an assembly--.  Furthermore, in the event that claim 1, line 1 did, in fact, mean to reference –a processing machine and/or an assembly—(rather than –an assembly machine and/or a processing machine--), noting that the use of the “and/or” limitation can be met by only having one of the alternatives, it is noted that such “assembly” of line 1 of claim 1 is not required (in the event that “processing machine” is met), such that it is further unclear whether “the assembly” in line 3 of claim 1 intends to require the recited “assembly” structure.  Furthermore, in at least claim 1, line 3, the limitation “the assembly and/or processing” lacks sufficient clear antecedent basis in the claim, noting that in the event that “the assembly” is intended to refer to an operation (rather than to a structure), then it is noted that no such assembly operation was previously recited.  Similar clarity issues arise throughout the remainder of claim 1, as well as in the claims 2-8 that depend from claim 1, re any further recitation(s) of “the assembly and/or processing”.
claim 1, line 3, the claim recites “a working chamber for the assembly and/or processing of at least one component”.  However, it is unclear as set forth in the claim whether “of at least one component” is intended to only go with “processing”, or whether “of at least one component” is also intended to go with “the assembly”.  
In claim 1, lines 7-8, the claim recites “during the assembly and/or processing of the at least one component in the working chamber”.  However, it is unclear as set forth in the claim whether “of at least one component” is intended to only go with “processing”, or whether “of at least one component” is also intended to go with “the assembly”.  Likewise, it is unclear as claimed in this limitation which element(s) or action(s) are intended to be required to be or occur “in the working chamber”.  The same issues exist in claim 12, line 5, re the limitation “during the assembly and/or processing of the component in the working chamber”.
In claim 1, lines 10-11 the claim recites “allows observation of the assembly and/or processing of the at least one component in the working chamber”.  However, it is unclear as set forth in the claim whether “of at least one component” is intended to only go with “processing”, or whether “of at least one component” is also intended to go with “the assembly”.  Likewise, it is unclear as claimed in this limitation which element(s) or action(s) are intended to be required to be or occur “in the working chamber”.  The same issues exist in claim 12, lines 6-7, re the limitation “allows observation of the assembly and/or processing of the component in the working chamber”.
In claim 1, last two lines, the claim recites “wherein the at least one operating and display unit is arranged on a movable part of the protective housing and is movable together therewith”.  However, it is unclear as set forth in the claim to what “therewith” is intended to refer, i.e., with the movable part, or with the protective housing as a whole.
claim 4, it is unclear as set forth in the claim whether “on the at least one component” is only intended to go with “alteration on”, or whether “on the at least one component” is also intended to go with each of “deformation, cutting, joining, coating…”.  The same situation exists in claim 15.
In claim 5, it is unclear as claimed whether the recited “automatic feed unit” is intended to be the same as (or a subset of), or is instead intended to be different from, the previously recited “at least one transport unit”.  The same situation exists in claim 16.
In claim 6, it is unclear as set forth in the claim whether “in a transport direction” is intended to only go with “out of the working chamber”, or whether “in a transport direction” is also intended to go with “into the working chamber”.  The same situation exists in claim 17.
In claim 7, line 3, the limitation “the operating and display unit” lacks sufficient antecedent basis in the claim, noting that previously, claim 1 recited “at least one operating and display unit”, thus rendering it unclear which operating and display unit (of the range of operating and display units encompassed by “at least one”) is intended to be referenced re the limitation “the operating and display unit”.  The same situation exists in claim 8 re the limitation “the operating and display unit”.
In claim 7, last two lines, the limitation “the conveyor belt” lacks sufficient antecedent basis in the claim, noting that previously, claim 6 (from which claim 7 depends) recited “at least one conveyor belt”, thus rendering it unclear which conveyor belt (of the range of conveyor belts encompassed by “at least one”) is intended to be referenced re the limitation “the conveyor belt”.
In claim 12, line 2, it is unclear as set forth in the claim whether “of a component” is intended to only go with “processing”, or whether “of a component” is also intended to go with “assembling”.  
claim 12, last two lines, the claim recites “an operating and display unit arranged on a movable part of the protective housing and is movable together therewith”.  However, it is unclear as set forth in the claim to what “therewith” is intended to refer, i.e., with the movable part, or with the protective housing as a whole (particularly noting that as recited in claim 12¸ line 4, the entire housing is recited as a “movable housing”).
Each of the following claim limitations invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
“punching unit” in each of claims 5 and 16;
“cleaning unit” in each of claims 5 and 16;
“drying unit” in each of claims 5 and 16;
“demagnetization unit” in each of claims 5 and 16;
“heat treatment unit” in each of claims 5 and 16;
“automatic measurement and regulation unit” in each of claims 5 and 16;
“automatic feed unit” in each of claims 5 and 16;
“automatic packing unit” in each of claims 5 and 16. 
However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed functions of “punching”, “cleaning”, “drying”, performing “heat treatment”, performing “automatic measurement and regulation”, performing “automatic” feeding, and performing “automatic packing”, and performing “demagnetization”, as set forth in claims 5 and 16.  The specification merely uses the same language as the claims re the terms “punching unit”, “cleaning unit”, “drying unit”, “demagnetization unit”, “heat treatment unit”, “automatic measurement and claims 5 and 16.  Therefore, claims 5 and 16 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In particular, as described in the above rejections of claims 5 and 16 under 35 USC 112(b), the disclosure does not provide adequate structure to perform the claimed functions of claims 5 and 16, re the terms (which each invoke 35 USC 112(f) as described above) “punching unit” in each of claims 5 and 16;“cleaning unit” in each of claims 5 and 16; “drying unit” in each of claims 5 and 16; “demagnetization unit” in each of claims 5 and 16; “heat treatment unit” in each of claims 5 and 16; “automatic measurement and regulation unit” in each of claims 5 and 16; “automatic feed unit” in each of claims 5 and 16; and “automatic packing unit” in each of claims 5 and 16.  The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 12-19, as best understood in view of the above rejections based on 35 USC 112, are rejected under 35 U.S.C. 103 as being unpatentable over JP 2006-026777 A (hereinafter, “JP ‘777”) in view of U.S. Patent Application Publication No. 2004/0128915 to Garin et al. (hereinafter, “Garin”).
It is noted that JP ‘777 was cited in the Information Disclosure Statement filed 2/5/2018.  That said, a machine translation of JP ‘777 is being made of record on the Notice of References Cited (PTO-892) accompanying this Office Action.  Attention is directed to that machine 
JP ‘777 teaches an “assembly or processing machine” comprising a working chamber (within walls 3, 3, within doors 32, and within the wall labeled in the annotated reproduction of Figure 1 below as “Q”); see Figure 1 and paragraphs 0023 and 0026, for example.  The working chamber is capable of being used for “assembly and/or processing of at least one component”, noting, for example, that JP ‘777 teaches that robot 5 (shown in Figure 1 as being within the aforedescribed “working chamber”) is an assembling robot 5 used to assemble (and thus, for assembling or “processing”) parts or “components”.


[AltContent: textbox (Q)][AltContent: connector]
    PNG
    media_image1.png
    490
    444
    media_image1.png
    Greyscale


A transport device 4 (re Figure 1) or 4a (re Figures 2-3, for example) is provided that is considered to be capable of performing the claimed function of transporting a component “into” the working chamber, such as, for example, the working chamber of the middle work unit 1 shown in Figure 2, simply by actuating the conveyor 4/4a to move a component through an opening 31 in one of the end walls 3, 3 into the working chamber.  See also paragraphs 0009, 0014-0015, 0019-0020, and 0023-0026, for example.  A protective housing (3+3+Q+doors 32; see Figures 1-2 and paragraphs 0023 and 0026) is provided, and is at least partially movable, noting (1) that the protective housing as a whole is movable on wheels 24 as shown in Figure 3 (see also paragraphs 0030-0032, for example), and (2) that the housing 3+3+Q+doors 32 is 
Additionally, the protective housing 3+3+Q+doors 32 includes viewing windows or openings 31, which, when the doors 32 are closed (as shown in Figures 1-3, for example), allow observation of the assembly and/or processing of the at least one component in the working chamber, simply by an operator peeking through one or the openings 31 at a time when the doors 32 are closed.  See Figures 1-3.
However, JP ‘777 does not teach an “operating and display unit” that “is arranged on a movable part of the protective housing and is movable together therewith”, as recited in claim 1.  
Attention is directed to, for example, Garin, which teaches a machine (such as an automated machine, “such as a machine tool, a handling machine, an inspection machine, etc.”; see paragraph 0002; see also paragraph 0024 which teaches that the machine 2 is a “machine 2 in the general sense of the word, for example, such as a machine tool, a handling machine, a checking machine, etc.”) having a protective enclosure 4 (Figure 1, paragraphs 0024-0025) with an openable and closable door 1 (paragraph 0024-0025), which door 1 includes at least mobile panels 10, 11 in conjunction with a pivoting leaf 8 to open (as shown in Figure 2) and close (as shown in Figure 1) the opening 7 of the protective enclosure 4.  See Figures 1-2 and paragraph 0025.  The door panel 10 includes a man-machine interface 13 that includes various instrumentation and/or control means for controlling (i.e., “operating”) the machine, which interface 13 “comprises for example a keyboard, a screen” (i.e., a display unit), “a control desk, a mouse, etc.”.  See Figure 1 and paragraph 0026.  The interface 13 is arranged on movable 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the specific door arrangement 1 (including at least pivoting leaf 8, mobile panels 10, 11, and man-machine interface 13, and the appurtenances thereof providing for the operation and mounting of such) taught by Garin for the generic door arrangement 32, 32 taught by JP ‘777, for the purpose of providing a man-machine interface that is easy for an operator to access, which interface is able to be easily accessed at both times when the door is open and when the door is closed, and which interface is not a hindrance in the machine environment, as taught by Garin (see Garin, paragraphs 0006-0011, as well as paragraphs 0029 and 0037-0038, for example), and furthermore noting that such amounts to the simple substitution of one known element (i.e., the specific door arrangement taught by Garin) for another (the generic door arrangement taught by JP ‘777) to obtain the predictable result of being able to open and close the door arrangement to access the inside of the above-described working chamber of JP ‘777, i.e., the ability to open and close the doors to access the working chamber of JP ‘777 is unchanged in the modification, and furthermore, such achieves the benefit of a display making it easier for an operator to see what information they are inputting (re the keyboard and mouse taught by Garin, for example), as is a benefit of displays that would be readily understood by one having ordinary skill in the art.  
Regarding claims 2 and 13, it is noted that Garin explicitly teaches that the operating and display unit 13 is “functional” both when the door arrangement is used to close the opening 7, and when the door arrangement is moved so as to open the opening 7.  See at least paragraphs 0029 and 0037-0038, for example.  Alternatively re claims 2 and 13, it is noted that such claims 2 and 13 re the term “functional”.
Regarding claims 3 and 14, the movable part 10 taught by Garin is pivotable (at hinges 41; see Figure 2, as well as at least paragraph 0030-0031 and 0033, for example).  Additionally/alternatively, note that the movable part 10 taught by Garin is “displaceable” along guide rail 30.  See Figure 2 vs. Figure 1, and see also paragraphs 0030-0034, for example.  
Regarding claims 4 and 15, the processing machine taught by JP ‘777 is designed to perform joining, for example.  See, for example, paragraphs 0022-0023 and 0027, for example, which teaches that robot 5 performs assembling operations.  Alternatively, note that the processing machine taught by JP ‘777 is designed to perform “alteration on” the at least one component, noting that assembling a component “alters” the component, as broadly claimed, from being an unassembled component to being an assembled component.  See paragraphs 0022-0023 and 0027, for example.
Regarding claims 5 and 16, the processing machine taught by JP ‘777 includes an “automatic feed unit”, such as, for example, robot 5 which “feeds”/moves a component.  See Figures 1-3 and paragraphs 0022-0023 and 0027, for example.  Alternatively, it is noted that the processing machine includes an automatic “packing” unit, noting that the assembling robot 5 “packs” a component/combination into a valve hole (as described in paragraph 0022, for example).  Alternatively, note that the processing machine includes a “turning machine”, as broadly claimed, noting that 5 is an articulated robot that thus “turns” (paragraph 0027, Figures 1-3, for example).  
claims 4-5, noting that the “assembly” alternative re claim 1 is met (at least given that 5 of JP ‘777 is an assembling/assembly robot, as discussed previously; see paragraphs 0022-0023, 0027 and Figures 1-3, for example), it is noted that claims 4-5 are thus met by virtue of the first alternative of claim 1 being met.
Regarding claims 8 and 19, it is noted that the operating and display unit 13 of Garin is arranged at “a” height of a working chamber that is within protective enclosure 4, i.e., a working chamber that is directly behind the door arrangement 1, and likewise, the doors 32 of JP ‘777 are arranged at “a” height of the working chamber that is within protective enclosure 3+3+Q+32 of JP ‘777.  Thus, when the door arrangement 1 of Garin is provided to JP ‘777 in place of doors 32, 32 of JP ‘777, as described above, the operating and display unit 13 of Garin is arranged at “a” height of the working chamber that is within the protective enclosure (3+3+Q of JP ‘777 in combination with door arrangement 1 of Garin).
Regarding claims 6 and 17, it is noted that the transport device 4/4a of JP ‘777 transports components in a horizontal plane into and out of the aforedescribed “working chamber” (the “working chamber” that is within 3+3+Q+doors 32) in a direction (i.e., a “transport direction”) of the axis labeled below in the annotated reproduction of Figure 2 below as “H”.  See Figures 1-2, especially Figure 2, as well as at least paragraphs 0009, 0017-0020, 0026, 0030, as well as the machine translations of claims 3-4, for example.  Additionally regarding claims 6 and 17, it is noted that JP ‘777 explicitly teaches that the conveyor 4/4a can be a conveyor belt.  See paragraphs 0016, 0019-0020, 0026, and the machine translation of claim 4.

[AltContent: textbox (H)][AltContent: arrow][AltContent: connector]
    PNG
    media_image2.png
    369
    785
    media_image2.png
    Greyscale

	Regarding claims 7 and 18, it is noted that the transport direction along axis H of JP ‘777 extends in the longitudinal direction of the conveyor 4/4a.  Furthermore, it is noted that the movable part 10 (of Garin), along with the “operating and display unit” 13 (re the combination of JP ‘777 and Garin described previously) moves along guide rail 30 in a (horizontal) direction parallel to the major plane of the closed door arrangement 1 (see Figure 1 of Garin, noting the major plane of 1; see Figure 2 noting the horizontal movement of 10 along 30 as 10 moves between the closed position shown in Figure 1 to the open position in Figure 2; see also paragraphs 0029-0034, as well as paragraphs 0011, 0015-0017, of Garin, for example) as the movable part 10 moves from the closed position shown in Figure 1 of Garin to the open position shown in Figure 2 of Garin.  That being said, thus, re the combination of JP ‘777/Garin, it is noted that the door arrangement 1 of Garin would replace the doors 32 of JP ‘777 in a manner such that the major plane of 1, when closed, extends in the same direction that the major plane of doors 32 of JP ‘777 extend, i.e., the major plane of 1 (Garin) and 32 (JP ‘777) is a vertical plane that extends parallel to horizontal direction H labeled above.  Thus, re the combination of JP ‘777/Garin, the movable part 10 (re Garin) is displaceable together with the operating and claims 6 and 17, JP ‘777 teaches can be a conveyor belt).
	In the alternative, Examiner takes Official Notice that the use of conveyor belts whose longitudinal axis is parallel to the transport/conveying direction is a well-known and widely used type of conveyor.  
Therefore, in the alternative re claims 6-7, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used a well-known conveyor belt arrangement as the conveyor 4/4a in JP ‘777, noting that such amounts to the simple substitution of one known element (conveyor belt) for another (conveyor shown in Figures 1-3 of JP ‘777) to obtain the predictable result of the objects that are provided to the conveyor being conveyed in the transport direction along axis H labeled above, noting that the salient conveying in a direction along axis H is unchanged in the modification.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA E CADUGAN whose telephone number is (571)272-4474. The examiner can normally be reached Monday-Thursday, 5:30 a.m. to 4:00 p.m. ET.
Examiner interviews are available via telephone, and via video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICA E CADUGAN/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        



eec
March 23, 2022